Citation Nr: 1243091	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969, and from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's claims file has since been transferred to the RO in Los Angeles, California.

The Board notes that the Veteran's claim was remanded by the Board in April 2011 for additional development.  Specifically, a new VA examination was requested so as to determine the etiology of the Veteran's low back disability.  However, as an opinion as to the Veteran's secondary claim was not of record, the Board requested an opinion from a specialist associated with the Veterans Health Administration (VHA) in September 2012.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected degenerative arthritis and traumatic brain injury (TBI) has been raised by the record (see Written Brief Presentation, July 3, 2012), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A lumbar spine disability is causally-related to a service-connected disability, to include disabilities of the left ankle and bilateral knees, due to an altered gait.




CONCLUSION OF LAW

A lumbar spine disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

In the instant case, the Veteran's claim for service connection is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

In this case, the Veteran claims that degenerative disc disease of the lumbosacral spine is related to his service-connected disabilities of the left ankle and bilateral knees.  To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).


The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

At the outset, the Board notes that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  See VA examination report, May 2011.  Thus, element (1) of Hickson has been satisfied for the claim on appeal, in that the Veteran has demonstrated that he has a current diagnosis for his claimed disorder.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran was injured in a 1979 motor vehicle accident, and service records indicate treatment for lacerations.  Reports of Medical History during his period of service do not indicate complaints of, or treatment for, back pain.  Further, no separation examination was conducted.  However, the Veteran's current theory of entitlement postulates that currently-service-connected disabilities, and not his period of service, are the cause of his back condition.  

Specifically, he contends that a left ankle disability, as well as disabilities of the bilateral knees, cause an altered gait which resulted in arthritis of the lumbar spine.  The Board notes that the Veteran's post-service medical history is replete with complaints of low back pain, dating as far back as December 1994.  In fact, a comprehensive statement from the Veteran's private provider, a chiropractor, indicated that the Veteran received treatment for back pain as early as 1981.

VA outpatient reports indicate that the Veteran walked with a normal gait in April 2005 and February 2007.  However, a VA/QTC examination, conducted in November 2005, documented an altered gait (slow, left, and antalgic) due in part to his left ankle.  A February 2006 VA report noted that the Veteran walked with a limp, and difficulty walking was indicated in November 2007.  In September 2009, the Veteran reported that he fell flat on his back when his left knee gave out, and he complained of back pain at that time.  An additional VA/QTC examination, conducted in July 2010, noted that the Veteran's gait was abnormal, at least in part due to a bilateral knee disability.

The Veteran was afforded a VA examination to address his claim in May 2011, following a Board remand.  At that time, the examiner noted that the Veteran's gait was abnormal.  Degenerative disc disease was diagnosed, and the examiner opined that this disorder was not related to the Veteran's period of active service.  In support of that opinion, it was noted that the Veteran's service treatment records were negative for back complaints, that the Veteran's reports of an in-service back injury were not consistent with his current low back disorder, and that VA medical records indicated that he first injured his back in 1990, several years following separation.

Following that opinion, the Veteran's representative authored a Brief in July 2012 postulating that service-connected disabilities may have resulted in his low back condition due to a well-documented altered gait.  As such, the Board requested an opinion from a VHA specialist to address the issue of secondary service connection.

That opinion, dated in November 2012, indicated that spinal disease may be caused by many factors, and that it was entirely possible that the Veteran's disorder was either caused by, or enhanced by, his service-connected injuries.  As such, the specialist stated that it was at least as likely as not that the Veteran's lumbar spine disability was proximately due to, or the result of, his altered gait caused by service-connected degenerative arthritis of the left and right knees, and status post left ankle injury with osteoarthritis.

The Board notes that the VHA opinion is speculative in nature, and that is also fails to address specific evidence of record in support of its conclusion.  The opinion also lacks a detailed medical explanation so as to explain why the Veteran's disabilities caused or aggravated his current low back disorder.  While VA could undertake additional development to clarify the etiology of the Veteran's lumbar disability, based on the evidence of record which indicates an altered gait as a result of ankle and knee disabilities, as well as the VHA opinion which found that it was at least as likely as not that a causal relationship existed between the Veteran's altered gait and his lumbar arthritis, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a low back disability is warranted. 



ORDER

Entitlement to service connection for a disability of the lumbar spine, to include as secondary to service-connected disabilities, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


